Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit

No. 09-1133

                            UNITED STATES,

                               Appellee,

                                    v.

                       DANNY REBOLLO-ANDINO,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

       [Hon. Aida M. Delgado-Colón, U. S. District Judge]



                                 Before

                        Lynch, Chief Judge,
              Torruella and Boudin, Circuit Judges.



     Raymond L. Sanchez-Maceira on brief for appellant.
     Nelson Pérez-Sosa, Assistant U.S. Attorney, Luke Cass,
Assistant U.S. Attorney, and Rosa Emilia Rodriguez-Velez, United
States Attorney, on brief for appellee.



                             March 6, 2009
             Per Curiam. Defendant Danny Rebollo-Andino, charged with

being a participant in a multi-defendant drug conspiracy, appeals

from    a   district    court    order   denying      pretrial    bail.      Having

conducted an independent review tempered by deference to the

district court's findings, see, e.g., United States v. O'Brien, 895

F.2d 810, 812 (1st Cir. 1990), we affirm.             Defendant has not sought

to rebut the presumption of flight and dangerousness that apply in

this context.      He instead makes oblique reference to one or more

medical ailments that, on the present record at least, fall well

short of calling the detention order into question.

             A   superseding      indictment      charges     defendant     and   58

codefendants with operating a drug trafficking organization in La

Trocha Ward of Vega Baja, Puerto Rico.                    More specifically, all

defendants are charged with conspiracy and substantive violations

involving possession with intent to distribute 50 grams or more of

crack cocaine and 100 kilograms or more of marijuana within 100

feet of a public youth facility.           See 21 U.S.C. §§ 841(a)(1), 846,

860.    Defendant allegedly served as a "runner," supplying drugs to

the    sellers    and   collecting   the       proceeds    for   delivery   to    the

leaders.     According to the indictment, the runners also supervised

daily activities at the drug distribution points and, together with

the    leaders,     "would      discipline      the   other      members    of    the

organization by the use of force, violence and/or intimidation."




                                         -2-
           At    a    December   2,    2008    detention    hearing,      defendant

offered no argument regarding bail but reserved the right to

revisit the issue.            The magistrate judge issued an order of

detention that same day, finding by clear and convincing evidence

that no conditions of release would reasonably secure defendant's

appearance or the community's safety.                 On December 11, 2008,

defendant filed a motion for "de novo bail hearing" under 18 U.S.C.

§ 3145(b).     He there requested "home incarceration," stating that

he "suffers from various medical conditions that warrant surgery

[and] that will require treatment and hospitalization that will not

be otherwise available" at the detention facility.                  Defendant did

not   identify       his   medical       ailments,    did    not     provide   any

documentation thereof, did not explain why he would be unable to

receive adequate treatment while in detention, and did not discuss

how the requested "home incarceration" would operate. The district

court summarily denied the motion on January 21, 2009, noting that

"no   facts"    had    been    alleged    warranting    a   de     novo    hearing.

Defendant now appeals from this ruling.

           The determination that defendant poses a risk of both

flight and danger has not been challenged on appeal and appears

otherwise unexceptionable.            We simply note the following.            The

indictment     provides     probable     cause   to   believe      that   defendant

committed a drug offense carrying a maximum term of imprisonment of

ten years or more.         See, e.g., United States v. Dillon, 938 F.2d


                                         -3-
1412,    1416   (1st   Cir.   1991)   (per   curiam).   Consequently,   the

rebuttable presumption in favor of detention applies.              See 18

U.S.C. § 3142(e) ("[s]ubject to rebuttal by the person, it shall be

presumed that no condition or combination of conditions will

reasonably assure the appearance of the person as required and the

safety of the community").            Defendant has failed to satisfy his

burden of production by presenting "some evidence" to rebut this

presumption.     United States v. Jessup, 757 F.2d 378, 384 (1st Cir.

1985).    And even if he had done so, the presumption would still

carry significant weight here, since defendant's case appears to

resemble the "congressional paradigm," United States v. Palmer-

Contreras, 835 F.2d 15, 18 (1st Cir. 1987) (per curiam), involving

the special risks of flight and danger posed by organized drug

traffickers

            With respect to the motion for de novo hearing, the

district court can hardly be faulted for declining to overturn the

bail decision based on defendant's allegation that he has one or

more unidentified "medical conditions."          Nor, without some further

explanation of the underlying circumstances, was the court required

to convene an evidentiary hearing.              We note that defendant's

appellate brief likewise contains no description of his ailments;

only in his notice of appeal, curiously enough, has he disclosed

that he suffers from an abdominal hernia (and that his daughter

suffers from lymphoma).         And even there, he does not explain why


                                       -4-
his detention would prevent him from obtaining adequate treatment

for his hernia condition (and proper care for his daughter).

            Should future developments so warrant, defendant retains

the ability to request reopening of the detention issue under §

3142(f) or, in extraordinary circumstances, even temporary release

under § 3142(i).        On the present record, however, no error is

apparent.

            Affirmed.




                                  -5-